DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office is in response to amendment filed on 03/22/22.  Regarding the amendment, claims 3, 8, and 13 are canceled, claims 1-2, 4-7, 9-12, and 14-18 are present for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/22 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keita Imai (Reg. No. #: 74,579) on 03/25/22.
The application has been amended as follows:
In line 13 of claim 1, “the circumferential direction” has been changed to – a circumferential direction --.
In line 5 of claim 4, “a circumferential direction” has been changed to – the circumferential direction --.

Allowable Subject Matter
Claims 1-2, 4-7, 9-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electrically powered tool (1), as recited in claim 1, comprising: 
a brushless motor (3) that has a rotor (4) and a stator (5); 
a cylindrical and integrally shaped housing (100) that contains the brushless motor (3) in an axial direction and has a bottom portion (129); 
a control unit (72) that controls the brushless motor (3); and 
a sensor substrate (11) that has a sensor (17) mounted thereon for detecting a rotational position of the rotor (4) and has a first surface on a side in the axial direction and a second surface on the other side in the axial direction, 
a recessed portion (133-134) formed at the bottom portion (129), 
an attachment portion (13) that extends outward in a radial direction from an annular portion (12) is formed at the sensor substrate (11) 
wherein the attachment portion (13) is fitted into the recessed portion (133-134) for specifying a position of the sensor substrate (11) in the circumferential direction, and 
wherein the brushless motor (3) is attached to the housing (100) in the axial direction, and the first surface of the sensor substrate (11) abuts the stator (5), and the second surface of the sensor substrate (11) abuts the bottom portion of the cylindrical and integrally shaped housing (100). 

    PNG
    media_image1.png
    576
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    615
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834